                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE

MARK C. MORELOCK,                           )
                                            )
             Plaintiff,                     )
                                            )
v.                                          )      No.    1:18-CV-218-TAV-CHS
                                            )
TOBIAS PARSONS,                             )
HEATHER LANEY, and                          )
McMINN COUNTY,                              )
                                            )
                                            )
             Defendants.                    )


                             MEMORANDUM OPINION

      The Court is in receipt of a pro se prisoner’s complaint for relief under 42 U.S.C.

§1983 [Doc. 1] and a motion for leave to proceed in forma pauperis [Doc. 2], as well as

Plaintiff’s prisoner trust fund account statement [Doc. 3]. For the following reasons,

Plaintiff’s motion for leave to proceed in forma pauperis [Doc. 2] will be GRANTED.

Plaintiff’s complaint, however, will be DISMISSED for failure to state a claim.

I.    FILING FEE

      It appears from the motion for leave to proceed in forma pauperis [Doc. 2] and the

prisoner trust fund account statement [Doc. 3] that Plaintiff lacks sufficient financial

resources to pay the filing fee. Accordingly, pursuant to 28 U.S.C. § 1915, Plaintiff’s

motion for leave to proceed in forma pauperis [Doc. 2] will be GRANTED.
       Because Plaintiff is incarcerated in the McMinn County Justice Center, he will be

ASSESSED the civil filing fee of $350.00. The custodian of Plaintiff’s inmate trust

account at the institution where he now resides shall submit twenty percent (20%) of

Plaintiff’s preceding monthly income (or income credited to Plaintiff’s trust account for

the preceding month), but only when such monthly income exceeds ten dollars ($10.00),

until the full filing fee of three hundred fifty dollars ($350.00), as authorized under 28

U.S.C. § 1914(a), has been paid to the Clerk. 28 U.S.C. § 1915(b)(2).

       The Clerk will be DIRECTED to send a copy of this memorandum and order to the

Sheriff of McMinn County to ensure that the custodian of Plaintiff’s inmate trust account

complies with that portion of the Prison Litigation Reform Act (“PLRA”) relating to

payment of the filing fee. The Clerk will also be DIRECTED to forward a copy of this

memorandum and order to the Court’s financial deputy.

II.    SCREENING STANDARD

       Under the PLRA, district courts must screen prisoner complaints and sua sponte

dismiss any claims that are frivolous or malicious, fail to state a claim for relief, or are

against a defendant who is immune. See, e.g., 28 U.S.C. §§ 1915(e)(2)(B) and 1915(A);

Benson v. O’Brian, 179 F.3d 1014 (6th Cir. 1999). The dismissal standard articulated by

the Supreme Court in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and in Bell Atl. Corp. v.

Twombly, 550 U.S. 554 (2007) “governs dismissals for failure state a claim under [28

U.S.C. §§ 1915(e)(2)(B) and 1915A] because the relevant statutory language tracks the

language in Rule 12(b)(6).” Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). Thus,

                                             2
to survive an initial review under the PLRA, a complaint “must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556

U.S. at 678 (quoting Twombly, 550 U.S. at 570).

       Courts liberally construe pro se pleadings filed in civil rights cases and hold them

to a less stringent standard than formal pleadings drafted by lawyers. Haines v. Kerner,

404 U.S. 519, 520 (1972). Allegations that give rise to a mere possibility that a plaintiff

might later establish undisclosed facts supporting recovery are not well-pled and do not

state a plausible claim, however. Twombly, 550 U.S. at 555, 570. Further, formulaic and

conclusory recitations of the elements of a claim which are not supported by specific facts

are insufficient to state a plausible claim for relief. Ashcroft v. Iqbal, 556 U.S. 662, 681

(2009).

       To state a claim under 42 U.S.C. § 1983, a plaintiff must establish that he was

deprived of a federal right by a person acting under color of state law. Braley v. City of

Pontiac, 906 F.2d 220, 223 (6th Cir. 1990) (stating that “Section 1983 . . . creates a right

of action for the vindication of constitutional guarantees found elsewhere”).

III.   ALLEGATIONS OF THE COMPLAINT

       Plaintiff sets forth three claims in his complaint [Doc. 1]. First, Plaintiff asserts that

he has been unable to receive a copy of his medical records relating to an injury he received

(and for which he has a separate lawsuit pending in this district, Morelock v. Richardson,

et al., No. 1:18-CV-76-JRG-CHS (E.D. Tenn. filed April 26, 2018)) despite multiple




                                               3
requests to jail officials, including Defendant Parsons [Id. at 4–6]. Next, Plaintiff asserts

that prisoner mail at the McMinn County Justice Center is only picked up and delivered on

Monday, Wednesdays, and Fridays and that mail from his pod was not sent out for a week

during Defendant Laney’s vacation [Id. at 6]. Plaintiff claims that these mail policies have

limited his access to the courts and caused him to miss two important dates in his case [Id.

at 6]. Lastly, Plaintiff alleges that Defendant Laney gave some of his legal mail to a

mentally disabled inmate in violation of federal law, that Defendant Laney apologized and

stated that it was an accident, and that Defendant Laney was not reprimanded for this

incident despite Plaintiff filing a grievance [Id. at 6–7].

IV.    LEGAL ANALYSIS

       As set forth above, Plaintiff’s first claim is that he has been unable to obtain a copy

of his medical records despite numerous requests. Plaintiff, however, has not alleged any

injury as the result of his inability to obtain these records. To the extent Plaintiff intended

to assert that his inability to obtain these records amounts to denial of access to the courts,

Plaintiff has not set forth anything to suggest that his lack of these records has prejudiced

any pending legal action, as would be required to establish such a claim. Pilgrim v.

Littlefield, 92 F.3d 413, 416 (6th Cir. 1996) (holding that a plaintiff must plead and prove

that his meritorious claims have been prejudiced by the alleged denial of access to the

courts to state a claim for denial of access to courts). Further, to the extent Plaintiff asserts

that his lack of medical records may affect his separate pending civil rights action in the

future, he may pursue those records in that case in accordance with the Federal Rules of

                                               4
Civil Procedure. Thus, Plaintiff’s allegation that he has not been able to obtain a copy of

his medical records fails to state a claim upon which relief may be granted under § 1983.

       Plaintiff likewise has not set forth any facts from which the Court may plausibly

infer that Defendant McMinn County’s mail policies have violated his constitutional rights.

Specifically, while Plaintiff alleges that the jail only has mail service on certain days, that

his pod’s mail was not sent out for one week during Defendant Laney’s vacation, and that

these mail policies have limited Plaintiff’s access to the courts and caused him to miss

deadlines in a case, he has not suggested that missing these deadlines prejudiced any

meritorious claims, nor has he set forth any facts suggesting that these policies have

hindered his right to freedom of speech. Id.; see also Stanley v. Vining, 602 F.3d 767, 770

(6th Cir. 2010) (stating that, for an allegation regarding legal mail to state a claim under

§ 1983, “[t]here must be some allegation that the prison official’s conduct amounted to

denial of access to the courts or some form of censorship of speech”). Accordingly,

Plaintiff’s allegations regarding Defendant McMinn County’s mail policies also fail to state

a claim upon which relief may be granted under § 1983.

       Lastly, Plaintiff’s allegation that Defendant Laney gave his legal mail to a mentally

ill inmate on one occasion is insufficient to establish a violation of Plaintiff’s constitutional

rights. Colvin v. Caruso, 605 F.3d 282, 293 (6th Cir. 2010) (citing Johnson v. Wilkinson,

229 F.3d 1152, 2000 WL 1175519, at *2 (6th Cir. Aug. 11, 2000)), (holding that

“isolated incidents” of interference with prisoners’ rights do not rise to the level of a First

Amendment violation); Okoro v. Scibana, 63 F. App’x 182, 184 (6th Cir. 2003) (holding

                                               5
that “a random and isolated incident [of mail interference] is insufficient to establish a

constitutional violation”). Also, Plaintiff again has not alleged any prejudice to his pending

claims as the result of this incident, as would be required to assert a violation of his right

of access to the courts under the First Amendment. See Truss-El v. Bouchard, 103 F. App’x

575, 577 (6th Cir. 2004) (upholding dismissal of prisoner’s claim against prison officials

based on alleged interference with his legal mail where he did not demonstrate any

prejudice to pending or contemplated litigation). Accordingly, this allegation also fails to

state a claim upon which relief may be granted under § 1983.

V.     CONCLUSION

       For the reasons set forth above:

       1. Plaintiff’s motion for leave to proceed in forma pauperis [Doc. 2] will be
          GRANTED;

       2. Plaintiff will be ASSESSED the civil filing fee;

       3. The custodian of Plaintiff’s inmate trust account at the institution where he now
          resides will be DIRECTED to submit payments toward the filing fee to the
          Clerk in the manner set forth above;

       4. The Clerk will be DIRECTED to send a copy of this memorandum opinion and
          the accompanying order to the Sheriff of McMinn County and the Court’s
          financial deputy; and

       5. The complaint will be DISMISSED for failure to state a claim upon which relief
          may be granted.




                                              6
      The Court CERTIFIES that any appeal from this action would not be taken in good

faith and would be totally frivolous. See Rule 24 of the Federal Rules of Appellate

Procedure.

      AN APPROPRIATE ORDER WILL ENTER.


                                s/ Thomas A. Varlan
                                CHIEF UNITED STATES DISTRICT JUDGE




                                         7
